Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      28-JUL-2020
                                                      09:59 AM



                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

KEVIN M. BERTELMANN, INDIVIDUALLY AND AS TRUSTEE OF THE HAROLD E.
          BERTELMANN REVOCABLE LIVING TRUST, Petitioner,

                                vs.

 THE HONORABLE HENRY T. NAKAMOTO, Judge of the Circuit Court of
     the Third Circuit, State of Hawai#i, Respondent Judge,

                                and

              BANK OF HAWAII and COUNTY OF HAWAI#I,
              REAL PROPERTY DIVISION, Respondents.


                       ORIGINAL PROCEEDING
            (CAAP-XX-XXXXXXX; CIV. NO. 3CC1810000304)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
               AND DISMISSING MOTION FOR SANCTIONS
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
      Circuit Judge Nacino, assigned by reason of vacancy)

          Upon consideration of petitioner’s petition for writ of

mandamus, filed on July 9, 2020, the documents attached thereto

and submitted in support thereof, and the record, it appears that

petitioner is not entitled to the requested extraordinary relief

from this court.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the

requested action; a writ of mandamus is not intended to supersede

the legal discretionary authority of the trial courts, cure a

mere legal error, or serve as a legal remedy in lieu of normal

appellate procedures).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the motion for

sanctions, filed on July 21, 2020, is dismissed.

          DATED:   Honolulu, Hawai#i, July 28, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Edwin C. Nacino




                                 2